Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 20-39 remain for examination. Applicant's arguments filed on 10/11/2021 have been fully considered but they are not persuasive. The rejections are maintained and incorporated by reference the last Office action on 05/13/2021. Accordingly, this action has been made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 20 and 30 recite " determining a current context of the ECU "; while Fig 1B and Pa. [0007] from the specification of the current application present different contexts . It is not clear whether Applicant intends to claim location-based contexts (e.g., GPS location, street, home, work, freeway, parking lot, garage), proximity contexts (e.g., nearby objects, distance to approaching objects, speed and trajectory relative to other moving objects), operational contexts (e.g., driving, parked, current speed, in drive, in reverse, idle), user-related contexts (e.g., connected devices, current infotainment system usage, automated systems enabled by the user, such as cruise control, parking assist, driving assist). Appropriate correction is required. For the purpose of Examination, one of them has been considered. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 20-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent No. 10320836 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 20-39 recite similar limitations as claims 1-19 of US patent No. 10320836 B2 as follows: 
       Instant application
    US No. 10320836 B2
Claim 20.  A security-enabled, self-aware ECU in a vehicle, comprising: at least one processor configured to execute ECU software and security software; and at least one memory storing the ECU software and the security software, wherein the security software includes instructions for performing operations including: determining a current context of the ECU; analyzing data 




























































Claim 30.



Claim 1 A system for data communication for the operation of an automobile, the system comprising: the automobile, the automobile comprising: a first electronic control unit (ECU) being directly accessible to external networks that are outside of the automobile; a second ECU that is not directly accessible to the external networks that are outside of the automobile; a control 

Claim 7. The system of claim 1, wherein the first ECU is further configured to: while in the first safe-mode: determine a current context of the first ECU that described a state of operation of the first ECU; compare the current context to each of a plurality of permitted contexts of the first ECU, each of the plurality of permitted contexts of the first ECU describing a potential state of operation of the first ECU in which the first ECU should be permitted to perform a given action; perform or deny a proposed given action depending on a match or lack of 

Claim 16.

Claim 19.


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 10320836 B2 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (U.S. patent No. 10320836 B2) substantially discloses the subject matter of claims 20 and 30 of the instant Application.
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (U.S. patent No. 10320836 B2).
This is a provisional obviousness-type double patenting rejection.

Claims 20-39 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-38 of US patent No. 10057286 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, 23-24, 26, 28, 30, 33-36 and 38 are rejected under 35 U.S.C. 102(a)(2) based upon a public use or sale or other public availability of the invention Grau U.S. Publication No. 20180205703 A1.
As to claim 20, Grau teaches a security-enabled, self-aware electronic control unit (ECU) in a vehicle, comprising: at least one processor configured to execute ECU software and security software; and at least one memory storing the ECU software and the security software, wherein the security software includes instructions for performing operations including (Grau Pa. [0007]) [the software on the ECU is compromised by an attack, such as a cyber-attack, breach, or other malfunction, or if the automotive control scheme is targeted by an attack over one of the external communication platforms in communication with the ECUs, the presently disclosed protection system will identify the attack as the data packet containing the attack is passed through the vehicle bus firewall]: determining a current context of the ECU (Grau Pa. [0039]) [the vehicle bus firewall 412 will periodically send a vehicle bus message (reference arrow H) to ECUs 402 to determine the state of the vehicle. In various embodiments, "periodically" might mean 1-10 times per second, and the ECUs send response messages (reference arrow I) to the vehicle bus firewall 412, which monitors the responses for updated vehicle status information…e vehicle status (called "context")]; analyzing data communications received at the ECU, the analyzing including a determination of whether the data communications are permitted within the current context (Grau Pa. [0039-0040]) [which monitors the responses for updated vehicle status information. In certain embodiments, the vehicle status might include, but is not limited to, current vehicle speed, vehicle gear status, and braking status. In other embodiments, the vehicle bus firewall may determine vehicle state by interpreting messages sent through the firewall by various ECUs. Second, the ECUs 402 send all vehicle bus message responses (reference arrow L, FIG. 1 at 408) through vehicle bus firewall 412 before sending the approved messages (reference arrow N) to the vehicle bus 404. In exemplary embodiments, the vehicle bus firewall 10 has at least three vehicle bus filtering rules: BLOCK, ALLOW, and LOG. The vehicle bus firewall 412 will determine which one of the rules to apply based on the processing commands assigned to the firewall. The processing commands determine the vehicle bus filtering rules based on the vehicle status (called "context") and the message identity…If the filtering rule is BLOCK, the vehicle bus firewall 412 will prevent the message (FIG. 1 at 8) from being sent on to the vehicle bus 404 and a "message blocked" event will be logged. If the filtering rule is ALLOW, the vehicle bus firewall 412 will allow the message (FIG. 1 at 8) to be sent to the vehicle bus 404 and no event will be logged. If the filtering rule is LOG, the vehicle bus firewall 412 will allow the message (FIG.] [0040] [the protection system 100 comprise a vehicle bus firewall 412 which will utilize a set of context-based vehicle filtering rules. These rules define an action for each unique context and vehicle bus message response]; determining, based on the analyzed data communications, whether the ECU software is experiencing an external-based attack; and reporting, to a resource external to the ECU, an indication that the ECU is experiencing the external-based attack (Grau Pa. [0007]) [If the software on the ECU is compromised by an attack, such as a cyber-attack, breach, or other malfunction, or if the automotive control scheme is targeted by an attack over one of the external communication platforms in communication with the ECUs, the presently disclosed protection system will identify the attack as the data packet containing the attack is passed through the vehicle bus firewall. The vehicle bus firewall will then look up and select a filtering rule based on the state of the vehicle and the data packet identity, blocking any attacks to the automotive control scheme].  

As to claim 23, Grau teaches wherein the reporting includes providing, to the electronic control unit (ECU), trace information associated with the external-based attack (Grau Pa. [0038]) [inputs 406 from external communications platforms can be an attack]

As to claim 24, Grau teaches wherein the reporting includes providing, to the electronic control unit (ECU), information identifying a code portion associated with the external- based attack (Grau Pa. [0005]) [a software vulnerability in the audio player of an infotainment ECU also creates the potential to use remote code execution to send attacks through the vehicle bus]

As to claim 26, Grau teaches wherein the reporting includes providing, to the electronic control unit (ECU), information identifying the current context of the ECU (Grau Pa. [0040]) [set of context-based vehicle filtering rules. These rules define an action for each unique context and vehicle bus message response]  

As to claim 28, Grau teaches wherein the current context of the ECU includes data indicating a current operational state of the ECU (Grau Pa. [0043]) [determine the state of the vehicle (for example 1-10 times per second). This can include current vehicle speed]

As to claim 30, claim 30 recites the claimed that contain similar limitations as claim 20; therefore, it is rejected under the same rationale.

As to claim 33, claim 33 recites the claimed that contain similar limitations as claim 23; therefore, it is rejected under the same rationale.

As to claim 34, claim 34 recites the claimed that contain similar limitations as claim 24; therefore, it is rejected under the same rationale.

As to claim 35, claim 35 recites the claimed that contain similar limitations as 

As to claim 36, claim 36 recites the claimed that contain similar limitations as claim 26 therefore, it is rejected under the same rationale.

As to claim 38, claim 38 recites the claimed that contain similar limitations as claim 28 therefore, it is rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 21-22, 25 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Grau U.S. Publication No. 20180205703 A1 in view of KANTOR (U.S. Patent Application Publication 20160366156 A1).
As to claim 21, Grau does not appear explicitly disclose wherein the external- based attack is associated with a buffer space overflow event.  
However, KANTOR discloses wherein the external- based attack is associated with a buffer space overflow event (KANTOR Pa. [0097]) [an attacker may set a packet field to a particular value in order to exploit a buffer overflow defect in]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by KANTOR to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would prevent of malicious or unintentional disruption intravehicular communication systems (KANTOR Pa. [0001])

As to claim 22, the combination Grau and KANTOR discloses wherein the external- based attack is associated with malware (KANTOR Pa. [0073]) [inspecting packets from the vehicle for signs of a security compromise (eg, by communicating with servers known to be associated with malware), inspecting packets destined to the vehicle for exploitation of known weaknesses of protocol stacks or for excessive packet traffic] See before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that KANTOR to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would prevent of malicious or unintentional disruption intravehicular communication systems (KANTOR Pa. [0001])

As to claim 25, the combination Grau and KANTOR discloses wherein the reporting includes providing, to the electronic control unit (ECU), a copy of malware associated with the external-based attack (KANTOR Pa. [0073]) [inspecting packets from the vehicle for signs of a security compromise (eg, by communicating with servers known to be associated with malware), inspecting packets destined to the vehicle for exploitation of known weaknesses of protocol stacks or for excessive packet traffic] See before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by KANTOR to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would prevent of malicious or unintentional disruption intravehicular communication systems (KANTOR Pa. [0001])

As to claim 31, claim 31 recites the claimed that contain similar limitations as claim 21 therefore, it is rejected under the same rationale.

As to claim 32, claim 32 recites the claimed that contain similar limitations as .

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Grau U.S. Publication No. 20180205703 A1 in view of RUVIO (U.S. Patent Application Publication 20170230385 A1).
As to claim 27, Grau does not appear explicitly disclose wherein the current context of the ECU includes geographical location data.  
However, RUVIO discloses wherein the current context of the ECU includes geographical location data (RUVIO Pa. [0032]) [analyses correlation between data parameters such as a suspect or an identified threat on one or more vehicle, spread of a suspect or an identified attack among multiple vehicles, location of the vehicles, geographic information, vehicle unique identification, event time, vehicle to vehicle communications characteristics, vehicle to infrastructure communications characteristics, vehicle to cloud communications characteristics]
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by RUVIO to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would provide a vehicle network system monitoring and a vehicle data integrity monitoring method that uses the network system (RUVIO Pa. [0002])

As to claim 37, claim 37 recites the claimed that contain similar limitations as .

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Grau U.S. Publication No. 20180205703 A1 in view of Li (U.S. Patent Application Publication 20100106864 A1).
As to claim 29, Grau does not appear explicitly disclose wherein the ECU is configured to perform the reporting to a reporting queue associated with the resource external to the ECU.  
However, Li discloses wherein the ECU is configured to perform the reporting to a reporting queue associated with the resource external to the ECU (Li Pa. [0072]) [the first queue is associated with the first external resource and the second queue is associated with the second external resource] 
Thus, before the effective filing date of the claimed invention it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Li to the technic of vulnerability analysis of Grau would have yield predictable results and resulted in an improved system, namely, a system that would provide a connection to the external resource becomes available, the user may not remember to execute the action (Li Pa. [0002])

As to claim 39, claim 29 recites the claimed that contain similar limitations as claim 29 therefore, it is rejected under the same rationale.

Response to Arguments
Arguments
II. It is argued that: Rejection Under 35 U.S.C. § 112(b) The Office rejects the claims under 35 U.S.C. § 112(b) as allegedly indefinite or failing to particularly point out and distinctly claim the subject matter of the invention. Office Action at 2, 3. Applicant respectfully disagrees. 
Regarding the comments in the Office Action regarding the element of 
"determining a current context of the ECU," Applicant submits that the meaning of "context" is clear from the specification. See Specification at %% [0007], [0010], [0031], [0040], [0041], [0051], [0063], [0064], [0071]; see also MPEP § 2173.02(11) ("Definiteness of claim language must be analyzed, not in a vacuum, but in light of: (A) The content of the particular application disclosure[.]"); see also MPEP § 2173.04 ("Breadth of a claim is not to be equated with indefiniteness."). 
Regarding the comments in the Office Action regarding the abbreviation "ECU," Applicant amends claims 20 and 30 to address these comments. 
Accordingly, for at least the above reasons, Applicant respectfully submits that the rejections under 35 U.S.C. § 112(b) should be withdrawn.

Examiner’s response II: 
In response to applicant's argument, claims 20 and 30 recite " determining a current context of the ECU "; while Fig 1B and Pa. [0007] from the specification of the current application present different contexts. It is not clear whether Applicant intends to claim location-based contexts (e.g., GPS location, street, home, work, freeway, parking lot, garage), proximity contexts (e.g., nearby objects, distance to approaching objects, , operational contexts (e.g., driving, parked, current speed, in drive, in reverse, idle), user-related contexts (e.g., connected devices, current infotainment system usage, automated systems enabled by the user, such as cruise control, parking assist, driving assist). Therefore, the rejections of claims 20 and 30 under 35 U.S.C. 112(b) are maintained. 


III. It is argued that: 
Applicant respectfully traverses the non-statutory double-patenting rejection of claims 20-39 as allegedly unpatentable over claims 1-19 of U.S. Patent No. 10,320,836 ("the '836 Patent"). Contrary to the assertions of the Office, the claims are patentably distinct with respect to the claims of the '836 Patent. 
-8- Application No.: 16/385,446 	Attorney Docket No.: 14952.0008-02000 For example, claim 20 of the present application recite "[a] security-enabled, self-aware electronic control unit (ECU) in a vehicle," which comprises "at least one memory storing the ECU software and the security software, wherein the security software includes instructions for performing operations" including "reporting, to a resource external to the ECU, an indication that the ECU is experiencing the external-based attack" (emphases added). In contrast, claim 1 of the '836 Patent recites "[a] system for data communication for the operation of an automobile, the system comprising: the automobile, the automobile comprising: a first electronic control unit (ECU) .. . configured to . .. transmit over the CAN bus a safe-mode alert." A non-statutory double-patenting rejection based on claims that are "not patentably distinct" from the subject matter claimed in an earlier patent is appropriate when "the claim under examination is anticipated by the reference claim(s) . . . i.e., the entire scope of the 
Independent claim 30, although different in scope from claim 20, contains similar recitations. Applicant submits that claims 20 and 30 are thus patentably distinct from the claims of the '836 Patent. Claims 21-29 and 31-39 each depend from one of these independent claims and are patentably distinct at least by virtue of their dependencies. Accordingly, withdrawal of the rejection is warranted. 
Examiner’s response III: 
In response to applicant's argument Examiner respectfully submit that Claims 20-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US patent No. 10320836 B2. The rejection of claims 20-39 are maintained.

IV. It is argued that: 
Applicant respectfully traverses the rejections of claims 20, 23, 24, ,26, 28, 30, 33, 34, 36, and 38 under 35 U.S.C. § 102 as allegedly anticipated by Grau. Office Action at 9-13. 
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." MPEP § 2131 (quoting Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987)) (internal quotations omitted). Furthermore, "[t]he identical invention must be shown in as complete detail as is contained in the . . . claim." See id. (quoting Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236 (Fed. Cir. 1989)). Grau, however, 
As the Office Action notes, Grau discusses a “vehicle bus firewall 412,” which
“determines the state of the vehicle.” Grau {J [0039]. Thus, rather than teaching an
ECU that comprises “at least one memory storing the ECU software and the security
software . . . includ[ing] instructions for . . . determining a current context of the ECU,”
Grau instead mentions a “firewall” that “determines a state of [a] vehicle.” /d.
(Emphasis added). In fact, the actions discussed in Grau cited by the Office Action all
appear to relate to actions performed by Grau’s “vehicle bus firewall 412,” and not an
ECU. See Office Action at 10, 11. Accordingly, Grau fails to teach claim 20 for a first reason.
Grau also mentions that “ECUs 402 send all vehicle bus message responses
(reference arrow L, FIG. 1 at 408) through vehicle bus firewall 412 before sending the
approved messages (reference arrow N) to the vehicle bus 404.” Grau J [0039]
(emphasis added). Grau also mentions that “[iJf the filtering rule is BLOCK, the vehicle
bus firewall 412 will prevent the message (FIG. 1 at 8) from being sent on to the vehicle
bus 404 and a ‘message blocked’ event will be logged.” /o. (Emphasis added). This
discussion in from Grau, and indeed all of Grau, however, fails to teach “reporting, to a
resource external to the ECU, an indication that the ECU is experiencing the
external-based attack,” as recited by amended claim 20 (emphases added).
Accordingly, Grau fails to teach claim 20 for a second reason.
Accordingly, Grau fails to teach the subject matter of claim 20. Accordingly,
claim 20 is allowable over these references. Independent claim 30, although different in

the same reasons. Claims 23, 24, ,26, 28, 33, 34, 36, and 38 each depend from one of
these independent claims and are allowable over the cited references by at least virtue
of their dependencies. These claims also recite additional elements distinguishing them
over the art of record.
Accordingly, Applicant respectfully requests that the Examiner withdraw the
rejections of claims 20, 23, 24, ,26, 28, 30, 33, 34, 36, and 38 under 35 U.S.C. § 102.

Examiner’s response IV: 
In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and the scope of a claim cannot be narrowed by reading disclosed limitations into the claim. See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969). In addition, the law of anticipation does not require that a reference "teach" what an appellant's disclosure teaches. Assuming that reference is properly "prior art,'" it is only necessary that the claims "read on" something disclosed in the reference, i.e., all limitations of the claim are found in the reference, or "fully met" by it. Kalman v. Kimberly-Clark Corp., 713 F.2d 760, 772, 218 USPQ 781,789 (Fed. Cir. 1983). In this case, Grau fairly discloses the claimed limitations as addressed above. Therefore, the Applicant’s arguments are moot.

V. It is argued that: 

The Office cited Grau in each rejection of claims 21, 22, 25, 27, 29, 31, 32, 35,
3/7, and 39. All of these claims depend from claim 20 or 30 which, as noted above, recite subject matter that Grau fails to recite. Thus, claims 21, 22, 25, 27, 29, 31, 32,
35, 37, and 39 are allowable over the cited references by at least virtue of their dependencies. These claims also recite additional elements distinguishing them over
the art of record.
For example, Grau and Kantor fail to teach or suggest amended claim 32. In
particular, neither reference teaches nor suggests that “the determination of whether the
data communications are permitted within the current context comprises a determination of whether the current context is part of a restricted subset of contexts,”
 where “the restricted subset of contexts [are] a subset of possible contexts,” as recited
by amended claim 32. As mentioned above, Grau discusses a “vehicle bus firewall
412,” which “determines the state of the vehicle.” Grau {J [0039]. This, however, even
when considered with the totality of Grau and Kantor, does not teach or suggest “a
determination of whether the current context is part of a restricted subset of contexts,” where “the restricted subset of contexts [are] a subset of possible contexts,” as recited by amended claim 32 (emphasis added).

particular, neither reference teaches nor suggests “reporting, to a resource external to
the [vehicle], an indication that the ECU is experiencing the external-based attack,” as
recited by claim 39 (incorporating the elements of claims 30, from which it depends). As
discussed above, Grau mentions that “[i]f the filtering rule is BLOCK, the vehicle bus
firewall 412 will prevent the message (FIG. 1 at 8) from being sent on to the vehicle bus
404 and a ‘message blocked’ event will be logged.” Grau {J [0039]. (Emphasis added).
This fails to teach or suggest “reporting . . . an indication that the ECU is experiencing the external-based attack,” let alone “reporting, to a resource external to the [vehicle], an indication that the ECU is experiencing the external-based attack,” as
recited by claim 39 (emphasis added). Li, which does not mention a vehicle, may
mention “storing a first indicator associated with the first delayed action metadata in a
first queue and storing a second indicator associated with the second delayed action
metadata in a second queue,” Li Jj [0072], but this fails to cure the deficiencies of Grau.
In view of the above, the Office Action has neither properly determined the scope
and content of the prior art nor properly ascertained the differences between the prior
art and the claimed combinations. Accordingly, no prima facie case of obviousness has
been established with respect to claim 21, 22, 25, 27, 29, 31, 32, 35, 37, and 39.
Accordingly, Applicant respectfully requests that the Examiner withdraw the rejections of
claims 21, 22, 25, 27, 29, 31, 32, 35, 37, and 39 under 35 U.S.C. § 103.
Examiner’s response V: 

In response to applicant's argument, Examiner respectfully submits that claimed limitation is to be given their broadest reasonable interpretation during prosecution, and See In re Morris, 127 F.3d 1048, 1054, 44 USPQ2D 1023, 1027 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321, 13 USPQ2D 1320, 1322 (Fed. Cir. 1989); In re Prater, 415 F.2d 1393, 1404, 162 USPQ 541,550 (CCPA 1969). In this case, the cited references fairly disclose the claimed limitations as addressed above. Therefore, the Applicant’s arguments are moot.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438. The examiner can normally be reached Monday -Thursday 7:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVANS DESROSIERS/           Primary Examiner, Art Unit 2491